United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3481
                                    ___________

Ralph E. Perkins,                     *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Kenneth S. Apfel, Commissioner of     *
                *
Social Security,                      *       [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                           Submitted: July 1, 1998

                                Filed: July 6, 1998
                                    ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

       Ralph E. Perkins, who sought disability insurance benefits and supplemental
security income based primarily on depression and related symptoms, appeals the




      *
       Kenneth S. Apfel has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate Procedure
43(c).
district court&s1 grant of summary judgment affirming the Social Security
Commissioner&s decision to deny Perkins&s applications for benefits. On appeal,
Perkins argues the administrative law judge did not fully consider various pieces of
evidence of record, and he submitted a number of new documents related to his medical
conditions.

      Having carefully reviewed the record and the parties& briefs, we affirm the
judgment of the district court because we conclude that the administrative findings are
supported by substantial evidence. See Piepgras v. Chater, 76 F.3d 233, 236 (8th Cir.
1996). We also conclude that the medical opinions and other documents submitted by
Perkins on appeal, to the extent such material was not already considered during the
administrative proceedings, do not establish cause to remand, but may be used to
support a new application for benefits. See Jones v. Callahan, 122 F.3d 1148, 1154
(8th Cir. 1997).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.

                                          -2-